Citation Nr: 0032120	
Decision Date: 12/08/00    Archive Date: 12/20/00

DOCKET NO.  99-13 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Evaluation of service-connected residuals of a transverse 
fracture of the 12th thoracic vertebra with fusion and 
degenerative disc disease, rated as 10 percent disabling from 
February 3, 1998.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

According to the veteran's DD 214N, Report Of Separation From 
Active Duty (DD 214N), the veteran served on active military 
duty from April 1961 to July 1973.  In addition, he had 
twelve-and-a-half years of prior active service.  

The current appeal arises from a June 1998 rating action of 
the No. Little Rock, Arkansas, regional office (RO).  In that 
decision, the RO granted service connection for residuals of 
a transverse fracture of the 12th thoracic vertebra with 
fusion and degenerative disc disease and awarded a 10 percent 
evaluation to this disability, effective from February 1998.  

Also by the June 1998 rating action, the RO denied service 
connection for coronary artery disease.  In the same month, 
the RO notified the veteran of this denial.  The veteran then 
perfected a timely appeal with respect to the denial of his 
claim for service connection for coronary artery disease.  
Thereafter, by a November 1999 rating action, the hearing 
officer who had conducted the August 1999 personal hearing 
granted service connection for arteriosclerotic heart disease 
and post-operative coronary artery bypass graft and awarded a 
100 percent evaluation to this disability, effective from 
February 1998.  From June 1998, the 100 percent disability 
rating was assigned for the veteran's bypass surgery.  
Effective November 1998, a post-operative evaluation of 
30 percent was assigned to this disability.  By a letter 
dated in November 1999, the RO notified the veteran of this 
grant and also informed him that the award was considered to 
be a total grant of the benefit sought on appeal.  

Significantly, the veteran did not initiate an appeal of the 
rating, or effective date, assigned to his service-connected 
heart disability.  Consequently, a claim regarding this 
disorder is not in appellate status before the Board of 
Veterans' Appeals (Board).  


REMAND

Review of the claims folder indicates that the most recent VA 
examination that the veteran has undergone with respect to 
his service-connected back disability is dated in October 
1999.  Subsequently, in a November 1999 statement, the 
veteran asserted that, approximately two-and-a-half weeks 
after the October 1999 VA examination, he began to experience 
an episode of severe back pain.  The veteran explained that 
this pain started on October 30th and was constant and that, 
when he wrote the November 1999 statement on the 10th day of 
that month, he continued to experience this symptomatology.  
Specifically, the veteran described this pain as being 
totally incapacitating with very limited motion of his spine 
for the first three days.  By the fourth day, the veteran 
contended that he continued to experience extreme trauma in 
his back.  In view of the veteran's assertion that his 
service-connected back disability has increased in severity 
after the most recent VA examination, the Board concludes 
that a remand is necessary to accord him an opportunity to 
undergo another VA evaluation to determine the exact nature 
and extent of this disorder.  

The veteran's continued complaints of constant and extreme 
low back pain as well as the recent physical examination 
findings of pain on motion, and limitation of motion, of his 
lumbar spine require further analysis as to additional 
functional limitation due to pain or with repeated use.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45 (1999).  The United States Court of Appeals for Veterans 
Claims (Court) has indicated that these determinations should 
be made by an examiner and should be portrayed by the 
examiner in terms of the additional loss in range of motion 
due to these factors (i.e., in addition to any actual loss in 
range of motion noted upon clinical evaluation).  Thus, the 
relevant VA examination conducted pursuant to this Remand 
should include current evidence sufficient to rate the 
veteran's service-connected back disability in this manner.  

Additionally, on remand, an attempt should be made to obtain 
copies of records of any recent back treatment that the 
veteran may have received for his back, VA or private.  See 
Simington v. Brown, 9 Vet.App. 334 (1996) (per curiam) 
(stipulating that VA is deemed to have constructive knowledge 
of any documents "within the Secretary's control" and that 
any such documents relevant to the issue under consideration 
must be included in the record on appeal).  See also Bell 
v. Derwinski, 2 Vet.App. 611, 613 (1992) (regarding records 
in constructive possession of VA).

For these reasons, the veteran's rating claim with respect to 
his service-connected back disability is REMANDED to the RO 
for the following development:  

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal.  Specifically, he should be asked 
about records of any recent treatment 
received for his service-connected back 
disability.  The Board is particularly 
interested in copies of records of recent 
pertinent treatment that the veteran has 
received at the Little Rock VAMC.  The RO 
should assist the veteran in accordance 
with 38 C.F.R. § 3.159 (1999).  

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the nature and extent of the 
service-connected residuals of a 
transverse fracture of the 12th thoracic 
vertebra with fusion and degenerative 
disc disease.  The claims folder, and a 
copy of this remand, should be made 
available to the examiner, and the 
examiner should verify in the report that 
the claims folder was reviewed.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings.  The examiner must include the 
ranges of motion of the veteran's lumbar 
spine as well as a description of the 
normal ranges of motion of the lumbar 
spine.  All functional losses found to be 
due to the service-connected residuals of 
a transverse fracture of the 12th 
thoracic vertebra with fusion and 
degenerative disc disease, and any 
associated problems, including any pain, 
weakness, fatigability, incoordination, 
or additional difficulties during 
flare-ups, should be equated to range of 
motion lost beyond that demonstrated 
clinically.  

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (1999).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to his last known 
address.  It should also be indicated 
whether any notice that was sent to the 
veteran was returned as undeliverable.

4.  After the development requested above 
has been completed, the RO should 
re-adjudicate the issue of the evaluation 
of the service-connected residuals of a 
transverse fracture of the 12th thoracic 
vertebra with fusion and degenerative 
disc disease, rated as 10 percent 
disabling from February 3, 1998.  The 
appropriateness of "staged" ratings 
should also be addressed.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  If the 
benefit sought remains denied, a 
supplemental statement of the case should 
be issued.  The veteran and his 
representative should then be provided an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is informed, but he may furnish additional 
evidence and argument while the case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995); and Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




